DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In the last Office Action of 12/13/2021, the Office Action recites “Claim 9 and 12-13 are objected to because of the following informalities: … In claim 13, Applicant recites “a micro-display (display s that are less than 2 inches diagonal)”. It should be “a micro-display (a display that is less than 2 inches diagonal)” in paragraphs 4-5.
There are typographical errors in the claim number 13 in those paragraphs. The “claim 13” should be changed to “claim 14” such that claims 9, 12, and 14 were objected in the last Office Action.

Response to Amendment
The amendment of 02/17/2022 has been entered.
Disposition of claims: 
Claims 1-3 and 5-15 are pending.
Claim 4 has been withdrawn due to the non-elected species.
Claims 9, 12, and 14 have been amended.
The amendments of claims 9, 12, and 14 have overcome the objections of claims 9, and 12-13 set forth in the last Office Action. The objections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 21 through the first paragraph of page 26 of the reply filed 02/17/2022 regarding the rejections of claims 1-3, 5-12, and 15 under 35 U.S.C. 103 over Stoessel/Kautny and the rejections of claims 13-14 under 35 U.S.C. 103 over Stoessel/Kautny/Pang set forth in the Office Action of 12/13/2021 have been considered. 
Applicant argues that Kautny’s structures 5b and 5c do not provide the requisite teaching to arrive at the present bonding configuration of Formula I (page 25, lines8-10 of the Remarks). Applicant further argues that Ring 2 in structure 5c has three bonds: two from the phenyl rings and one from nitrogen which is different configuration than that shown in the modified compound (and the present Formula I) (page 24, lines 2-6). 
Respectfully, the Examiner does not agree.

    PNG
    media_image1.png
    297
    702
    media_image1.png
    Greyscale

Applicant’s arguments are directed to that the bonding position of the dashed line of the claimed structure of Formula I is different from the bonding position of the dashed line of the structure 5c of Kautny (see the figure above).
However, the teaching of Kautny is not limited to the specific substitution position (i.e. the bond position of the dashed lines in structures 5b and 5c in Scheme 2) of the structures 5b and 5c to the other structure (i.e. diphenyloxadiazole). The effect and benefits taught by Kautny result from increased ortho-linking and planarization which come from the indolocarbazole ring structure itself, not from how the indolocarbazole structure is bonded to the other structure. 
The teaching of Kautny as a whole is directed to the effect of ortho-linking and increasing planarization, as recited by Kautny: “the enhancement of the effect of ortho-linkage by applying increasing planarized triarylamine donors from N,N-diphenylbenzenamine (TPA) to 9-phenyl-9H-carbazole (PCz) and indolo[3,2,1-jk]carbazole (ICz)” (page 2070, column 1, lines 4-7; and Conclusion on page 2077). See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
The following structures were produced by ChemDraw software when chemical names of “9-phenyl-9H-carbazole” and “indolo[3,2,1-jk]carbazole” were input in the software (see the screen shot of the ChemDraw attached to this Office Action).

    PNG
    media_image2.png
    360
    679
    media_image2.png
    Greyscale

The only difference of the structure of ICz as compared to that of PCz is that ICz has two ortho-linkages, while PCz has one ortho-linkage (see the bonds pointed by arrows in the figure above); thus, ICz has higher degree of planarization. 
A person of ordinary skill in the art would have recognized that the teaching of Kautny is directed to the benefits of the structure of ICz as compared to the structure of PCz, wherein the benefits are achieved by applying ortho-linking and increased planarization to the PCz structure.
Stoessel discloses a compound of Stoessel (Formula (1) in [008]-[020]) and exemplifies Compound (35) ([061]).

    PNG
    media_image3.png
    227
    625
    media_image3.png
    Greyscale

Compound (35) of Stoessel comprises an analogous structure to the 9-phenyl-9H-carbazole (PCz) (marked by a circle in the figure above). 
In Compound (35) of Stoessel, the increased ortho-linkage and planarization can be achieved by connecting the carbon atoms at the position 1 of the carbazole unit and the ortho position of the phenylene group (pointed by two arrows in the figure above) by a single bond. The resultant compound would comprise two ortho-linkages, just as in the indolocarbazole structure (ICz) of Kautny. 
Therefore, an ordinary skill in the art would have recognized that the benefits taught by Kautny could be achieved by applying an ortho-linkage and increased planarization in the Compound (35) of Stoessel. The position of a linkage to another chemical moiety would not change the planarity of the resultant compound.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that Kautny relates to two separate actions in achieving structure 5c from structure 5b, the addition of the bond indicated by the arrows, and moving a bond from the carbazole already present to reform the carbazole at the ring with the dashed bond (page 24, lines 7-8). 
Respectfully, the Examiner does not agree.
The teaching of Kautny as a whole is the effect of increasing ortho-linking and increasing planarization as recited by Kautny, “the enhancement of the effect of ortho-linkage by applying increasing planarized triarylamine donors from N,N-diphenylbenzenamine (TPA) to 9-phenyl-9H-carbazole (PCz) and indolo[3,2,1-jk]carbazole (ICz)” (page 2070, column 1, lines 4-7; and Conclusion on page 2077).
As outlined above, in Compound (35) of Stoessel, the increased ortho-linkage and planarization can be achieved by connecting the carbon atoms at the position 1 of the carbazole unit and the ortho position of the phenylene group (pointed by two arrows in the figure above) by a single bond. The resultant compound would comprise two ortho-linkages, just as in the indolocarbazole (ICz) structure of Kautny. 
Therefore, an ordinary skill in the art would have recognized that the benefits taught by Kautny could be achieved by applying a single ortho-linkage which increases planarization of the Compound (35) of Stoessel. The position of a linkage to another chemical moiety (e.g. the dashed line in 5c of Scheme 2 of Kautny) would not change the planarity of the resultant compound.
Furthermore, Applicant’s proposed two-step bond rearrangement would destroy the triphenylene structure required by the compounds of Stoessel. Thus, this would not be a preferred means of modifying the compounds of Stoessel.
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant’s election of the species (A), a compound of Formula 1 of claim 1, wherein each Z1 to Z13 is C without traverse of in the reply filed on 10/26/2021 is acknowledged. 
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2013/0200359 A1, hereafter Stoessel) in view of Kautny et al. (“Oxadiazole based bipolar host materials employing planarized triarylamine donors for RGB PHOLEDs with low efficiency roll-off”, J. Mater. Chem. C, 2014, vol. 2, page 2069-2081, hereafter Kautny).
Regarding claim 1-3, 5-12, and 15, Stoessel discloses a compound of Stoessel (Formula (1) in [008]-[020]) and exemplifies Compound (35) ([061]).

    PNG
    media_image4.png
    179
    602
    media_image4.png
    Greyscale

Stoessel discloses an organic light emitting device ([131]-[132]) comprising an anode (ITO), an emissive layer, electron transporting layer (ETL), and a cathode (Al). 
Stoessel teaches that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”).
Stoessel teaches that the organic light emitting device comprising the compound of Stoessel as the host material with a phosphorescent emitters provides very high efficiencies and in long lifetimes ([102]).
Stoessel teaches that the organic light emitting device comprising the compound of Stoessel as the electron transporting material provides very good properties with respect to the efficiency, lifetime and operating voltage ([106]).
Stoessel teaches a formulation comprising the compound of Stoessel and at least one solvent ([100]) used to produce the organic light emitting device of Stoessel by solution process ([097]).
Stoessel does not disclose a specific organic light emitting device comprising Compound (35) of Stoessel; however, Stoessel does teach that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Stoessel by using the Compound (35) of Stoessel as a host material with a phosphorescent dopant, as taught by Stoessel.
The motivation of doing so would have been to provide the organic light emitting device comprising a host compound of Stoessel with a phosphorescent dopant with very high efficiencies in long lifetimes, based on the teaching of Stoessel ([102]).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound (35) is one of exemplified compound which can be used as a host. Thus, the substitution of the host material with Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), an emissive layer (Compound (35) as a host and a phosphorescent dopant), electron transporting layer, and a cathode (Al).
Stoessel does not disclose a specific organic light emitting device comprising the Compound (35) of Stoessel and a phosphorescent dopant TEG1; however, Stoessel does teach a phosphorescent dopant TEG1 used with a compound of Stoessel in the emission layer of an organic light emitting device of Stoessel (Tables 1 and 6; and [084]).

    PNG
    media_image5.png
    178
    330
    media_image5.png
    Greyscale

The phosphorescent dopant TEG1 of Stoessel reads on the phosphorescent emissive dopant of claim 9, wherein the phosphorescent emissive dopant is a transition metal complex having at least one ligand having identical structure of the sixth ligand of the instant claim 9 wherein Y1-Y8 are each carbon, and Ra and Rb are each hydrogen.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic light emitting device of Stoessel by using TEG1 as the phosphorescent dopant, as taught by Stoessel.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The phosphorescent dopant TEG1 is one of exemplified phosphorescent dopants used for the device of Stoessel. The substitution of phosphorescent dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the phosphorescent dopant TEG1 is one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a modified organic light emitting device of Stoessel (1) comprising an anode (ITO), an emissive layer (Compound (35) as a host and TEG1 as a phosphorescent dopant), electron transporting layer, and a cathode (Al).
Stoessel does not disclose a specific organic light emitting device comprising Compound (35) of Stoessel used as the electron transporting layer material; however, Stoessel does teach that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Stoessel by using the Compound (35) of Stoessel as the electron transporting layer material, as taught by Stoessel.
The motivation of doing so would have been to provide very good properties with respect to the efficiency and lifetime and operating voltage ([106]), based on the teaching of Stoessel.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound (35) is one of exemplified compound of Stoessel. Thus, the substitution of the electron transporting material with Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a modified organic light emitting device of Stoessel (2) comprising an anode (ITO), an emissive layer, electron transporting layer (Compound (35)), and a cathode (Al).
Stoessel does not disclose a specific organic light emitting device comprising Compound (35) of Stoessel used as the hole-blocking layer material; however, Stoessel does teach that the organic light emitting device of Stoessel can include a hole blocking layer ([075]) and further teach that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Stoessel by incorporating a hole blocking layer comprising the Compound (35) of Stoessel, as taught by Stoessel.
Stoessel teaches that the organic light emitting device of Stoessel can include a hole blocking layer ([075]). Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Stoessel teaches the compound of Stoessel can be used as a hole-blocking layer material. Compound (35) is one of exemplified compound of Stoessel. Thus, the substitution of the hole-blocking material with Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a modified organic light emitting device of Stoessel (3) comprising an anode (ITO), an emissive layer, a hole blocking layer (Compound (35)), an electron transporting layer, and a cathode (Al).
Stoessel does not disclose a specific formulation comprising Compound (35) of Stoessel; however, Stoessel does teach a formulation comprising the compound of Stoessel and at least one solvent ([100]) used to produce the organic light emitting device of Stoessel by solution process ([097]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (35) of Stoessel by incorporating the Compound (35) of Stoessel into the formulation of Stoessel, as taught by Stoessel.
The motivation of doing so would have been to produce the organic light emitting device by a solution process.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Stoessel teaches the compound of Stoessel can be used to make a formulation. Compound (35) is one of exemplified compound of Stoessel. Thus, the substitution of Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to make an organic light emitting device.
The modification provides a modified formulation of Stoessel comprising Compound (35) and at least one solvent.
The Compound (35) does not read on the limitation of Applicant’s Formula 1 of claim 1. The only difference is that the Compound (35) does not have a single bond between the ortho position of the phenylene and the substitution position 1 of the carbazole ring in the Compound (35) (see the bonding positions marked by the arrows in the figure above).
Kautny discloses triarylamine-containing compounds (o-PCzPOXD, o-ICzPOXD, o-TPATOXD, o-PCzTOXD, o-ICzTOXD, and o-CzTOXD) used as the host material of an organic light emitting device (Abstract and Fig. 6).
The compounds of Kautny include arylamine moieties (TAA in 5a, 5b, and 5c of Scheme 2).
Kautny teaches a higher degree of planarization provides increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values (Abstract and Conclusion). Kautny further teaches that morphological stability of thin films increases in the following order due to the increased glass transition temperature; o-TPAPOXD (94 °C), o-PCzPOXD (125 °C), and o-ICzPOXD (152 °C) (page 2071, column 2, paragraph 2). Kautny further teaches that triplet energy (Et) increases as a consequence of planarization, and high triplet energy is obtained in o-ICzPOXD due to the incorporation of indolo[3,2,1-jk]carbazole structure (page 2071, column 2, paragraph 2). It is noted that the indolo[3,2,1-jk]carbazole is the structure of 5c in Scheme 2.

    PNG
    media_image6.png
    177
    860
    media_image6.png
    Greyscale

In the figure above, the planarization increases from 5b to 5c by having a single bond between the ortho position of the phenylene and the substitution position 1 of the carbazole ring in the compound 5b (see the substitution positions marked by arrows in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (35) of Stoessel by incorporating a single bond between the ortho position of the phenylene and the substitution position 1 of the carbazole ring, based on the teaching of Kautny.
The motivation of doing so would have been to provide the compound of Stoessel with a higher degree of planarization, increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values, based on the teaching of Kautny.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Stoessel as modified Kautny as shown below.

    PNG
    media_image7.png
    229
    752
    media_image7.png
    Greyscale

The Compound of Stoessel as modified by Kautny has identical structure as Applicant’s Formula 1 of claim 1, wherein Z1 to Z13 are each C; RA is hydrogen or a substituent selected from aryl, heteroaryl, and amino; RB, RC, and RD are each hydrogen, wherein any two substituent may be joined or fused together to form a ring, meeting all the limitations of claims 1-3 and 5.
The Compound of Stoessel as modified by Kautny has identical structure as Applicant’s Compound 13 of claim 6, meeting all the limitations of claim 6.
The modification (i.e. substitution of Compound (35) with the Compound of Stoessel as modified by Kautny in the modified devices (1), (2), and (3) and the modified formulation as outlined above) also provides: 
an organic light emitting device of Stoessel as modified by Kautny (1) comprising an anode (ITO), an emissive layer (Compound of Stoessel as modified by Kautny as a host and TEG1 as a phosphorescent dopant), electron transporting layer, and a cathode (Al), wherein the emissive layer is an organic layer, meeting all the limitations of claims 7-9, 
an organic light emitting device of Stoessel as modified by Kautny (2) comprising an anode (ITO), an emissive layer, electron transporting layer (Compound of Stoessel as modified by Kautny), and a cathode (Al), wherein the electron transporting layer is an organic layer, meeting all the limitations of claims 7 and 11, 
an organic light emitting device of Stoessel as modified by Kautny (3) comprising an anode (ITO), an emissive layer, a hole blocking layer (Compound of Stoessel as modified by Kautny), and a cathode (Al), wherein the hole blocking layer is an organic layer, meeting all the limitations of claims 7 and 10, and 
a formulation of Stoessel as modified by Kautny comprising Compound of Stoessel as modified by Kautny and at least one solvent, meeting all the limitations of claims 12 and 15.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2013/0200359 A1) in view of Kautny et al. (“Oxadiazole based bipolar host materials employing planarized triarylamine donors for RGB PHOLEDs with low efficiency roll-off”, J. Mater. Chem. C, 2014, vol. 2, page 2069-2081), as applied to claims 1-3, 5-12, and 15 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claims 13-14, the organic light emitting device of Stoessel as modified by Kautny (1) reads on all the features of claims 7-9, as outlined above.
The organic light emitting device of Stoessel as modified by Kautny (1) comprises an anode (ITO), an emissive layer (Compound of Stoessel as modified by Kautny as a host and TEG1 as a phosphorescent dopant), electron transporting layer, and a cathode (Al).
Stoessel and Kautny does do not disclose a specific consumer product comprising the organic light emitting device of Stoessel as modified by Kautny; however, Stoessel does teach the compounds of Stoessel can be used to make an electronic device ([108]).
Pang discloses a flexible display (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Stoessel as modified by Kautny by incorporating the device into the flexible display of Pang, as taught by Stoessel and Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light emitting device of the flexible display would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display.
The modification provides a flexible display comprising the organic light emitting device of Stoessel as modified by Kautny (1), wherein the flexible display is equated with a consumer product, meeting all the limitations of claims 13-14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786